UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  December 19, 2011

                                     No. 11-2220

                             KACEE LEE CHANDLER

                                         v.

                      COMMISSIONER SOCIAL SECURITY,
                                             Appellant

                             (Agency No. 10-cv-01047)

Present: HARDIMAN, BARRY and VANANTWERPEN, Circuit Judges

      1. Motion by Appellant Commissioner Social Security to Publish 12/7/11 Opinion.



                                                    Respectfully,
                                                    Clerk/tmk

_________________________________ORDER________________________________
The foregoing Motion is GRANTED.


                                                    By the Court,

                                                    /s/ Thomas M. Hardiman
                                                    Circuit Judge

Dated: January 5, 2012
tmk/cc: Leonard Schaitman, Esq.
        Wesley P. Page, Esq.
        William Kanter, Esq.
        Robert D. Kamenshine, Esq.
        Shawn P. McLaughlin, Esq.